Citation Nr: 0628485	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The appellant is the widow of the decedent-veteran, who died 
in March 1999.  The veteran served on active duty from 
October 1951 to October 1955 and from February 1956 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia, which determined that new and material 
evidence had not been received to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A review of the record indicates that the RO has not provided 
the appellant with notice that complies with the Veterans 
Claims Assistance Act (VCAA).  See The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Procedurally, the appellant submitted a 
physician's statement in August 2003, along with a VA Form 
21-4138 (Statement in Support of Claim), requesting the 
attached "new and material evidence" be "re reviewed with 
a view toward service connection."  Without any further 
correspondence with the appellant, the RO issued a rating 
decision in December 2003, denying the appellant's 
application to reopen her claim for service connection for 
the cause of the veteran's death. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with the VCAA 
with regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (requiring VCAA notice to include the 
five elements of a service connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to first reopen the claim and 
then to establish entitlement to the benefit sought by the 
claimant underlying her claim to reopen.

The content of the notice for a claim to reopen service 
connection based on new and material evidence is influenced 
by the evidence that was of record at the time of the last 
denial.  Within the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence is necessary to substantiate the element(s) of 
service connection that were found to be unsubstantiated in 
the previous denial in order to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, which was the underlying legislative intent of 
the VCAA notice requirements.  Therefore, the question of 
what constitutes material evidence to reopen a claim for 
service connection depends on what basis the prior claim was 
denied.  

The appellant in this matter was not provided specific notice 
of what constitutes material evidence in her claim to reopen 
service connection for the cause of the veteran's death.  The 
Board has considered whether this error is harmless, but is 
unable to draw such a conclusion.  Thus far, the only 
evidence the appellant has submitted in support of her 
application to reopen is a note from the veteran's physician, 
which is strikingly similar to another note submitted by the 
same physician.  It is not for the Board to predict what 
evidentiary development may or may not result from the notice 
required by the VCAA.  See Huston v. Principi, 17 Vet. App. 
195, 203 (2003).  Here, because the appellant has not had the 
opportunity to benefit from and react to the notices that the 
Secretary was and is obligated to provide, any conclusion by 
the Board that the appellant has not been prejudiced would be 
pure speculation.  See Daniels v. Brown, 9 Vet. App. 348, 353 
(1996) (Court unable to conclude error not prejudicial where 
"it is possible that the appellant would have sought and 
obtained additional medical opinions, evidence, or 
treatises").  Accordingly, the issue whether new and 
material evidence has been received to reopen service 
connection for the cause of the veteran's death must be 
remanded for the claimant to be furnished specific 
notification of the reason(s) for the prior final denial and 
of what constitutes material evidence.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  

2.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

3.  Thereafter, the AMC should 
readjudicate the claim to reopen service 
connection for the veteran's cause of 
death.  If the claim remains denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

